DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites: “a plurality of a plurality of power information management devices…”   Applicant is advised to remove the extra “a plurality of” and change this to: “a plurality of power information management devices…”   
Appropriate correction is required.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 – 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kings et al. US 2006/0259447 (hereinafter Kings) in view of PARKS et al. US 2015/0061644 (hereinafter PARKS) and further in view of Forbes et al. US 2014/0114849 (hereinafter Forbes).

Regarding claim 1, Kings teaches: a power information management device directly or indirectly connected to a communication network, 
identification information which is unique to one of registered users for the power information management system, is given to the power information management device, and settlement is performed for the one of registered users (Fig. 1, [0016] - - meter identifiers and owner identifiers; Abstract - - debit and credit owner accounts, thus settlement is performed for the owners), the device comprising:
wiring that transmits power, a load unit, a power generation unit and a power storage unit being directly or indirectly connectable to the wiring (Fig. 1, - - meter includes wiring connected to the transmission lines);
a power measurement unit that measures an amount of the power transmitted through the wiring ([0018] - - meter measures amount of power);
a power information generation unit that generates, on a predetermined period basis, power information that represents the amount of the power measured by the power measurement unit ([0023] - - meter transmits a report to the power supplier including amount of energy delivery it has measured during a certain interval);
a communication unit that transmits, to the communication network, the power information having attached therewith the identification information given to the power information management device, and receives second power information transmitted from a device different from the power information management device ([0023] - - parent meter transmits a report to the power supplier including its meter ID, owner ID and the amount of energy delivery it has measured during a certain interval; [0022] - - child meter transmits a report to the power supplier including its meter ID, owner ID, parent ID and the amount of energy delivery it has measured during a certain interval); and
an identification information determination unit that determines whether or not identification information attached to the second power information received by the communication unit matches the identification information given to the power information management device, wherein if it is determined that the identification information attached to the second power information fails to match the identification information given to the power information management device, the power information generation unit modifies the power information based on the second power information (Fig. 3, [0024] - - at step 342, compare the parent meter owner’s ID and the child meter owner’s ID, if the owner IDs are not the same, debits the child meter’s measurement to the child meter’s owner and credits the same amount to the parent meter’s owner), and
the communication unit transmits the modified power information and the second power information to the communication network (Fig. 2, [0020] - - communication among meters and power supplier).

But Kings does not explicitly teach: a power measurement unit that measures a direction of the power transmitted through the wiring.

However, PARKS teaches: a power measurement unit that measures a direction of the power transmitted through the wiring ([0014] - - bi-directional power flow is measured).

Kings and PARKS are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by Kings, and incorporating measuring power transmitting direction, as taught by PARKS.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide structure to support using solar energy, as suggested by PARKS ([0014]).

But the combination of Kings and PARKS does not explicitly teach: 
a power information management system including a settlement computer that is connected to the communication network and a plurality of a plurality of power information management devices directly or indirectly connected to the communication network.

However, Forbes teaches: a power information management system including a settlement computer that is connected to the communication network and a plurality of a plurality of power information management devices directly or indirectly connected to the communication network (Fig. 1, [0093] - - settlement processor is a settlement computer; it communicates with active grid element through communication network; [0084] - - grid element is a smart meter).

Kings, PARKS and Forbes are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by the combination of Kings and PARKS, and incorporating a settlement computer, as taught by Forbes.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide complete solutions for financial settlement associated with power management, as suggested by Forbes ([0052]).

Claim 4 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, the combination of Kings, PARKS and Forbes teaches all the limitations of the base claims as outlined above. 

PARKS further teaches: a cutoff device that cuts off the transmission of the power through the wiring when particular information is input via the communication network ([0019] - - breaker 107).
Kings, PARKS and Forbes are combinable for the same rationale as set forth.

Regarding claim 3, the combination of Kings, PARKS and Forbes teaches all the limitations of the base claims as outlined above. 

Kings further teaches: the communication unit transmits the power information via the wiring ([0020] - - communication over conductors of the electrical distribution system).

Regarding claim 5, the combination of Kings, PARKS and Forbes teaches all the limitations of the base claims as outlined above. 

Kings further teaches: identification information for identifying owners of the respective power information management devices is given to each of the plurality of power information management devices, the plurality of power information management devices transmit the identification information given to each of the plurality of power information management devices as attached information of the power information ([0023] - - parent meter transmits a report to the power supplier including its meter ID, owner ID and the amount of energy delivery it has measured during a certain interval), and
the settlement computer performs the settlement on a basis of the identification information attached to the power information (Fig. 3, [0024] - - supplier debit or credit owner based on the reports which including IDs).


Regarding claim 6, the combination of Kings, PARKS and Forbes teaches all the limitations of the base claims as outlined above. 

PARKS further teaches: the settlement computer performs the settlement by cancelling out a power supply amount and a power consumption amount based on the power information ([0014] - - Net amount between generation and consumption is used).
Kings, PARKS and Forbes are combinable for the same rationale as set forth.

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kings et al. US 2006/0259447 (hereinafter Kings) in view of PARKS et al. US 2015/0061644 (hereinafter PARKS), Forbes et al. US 2014/0114849 (hereinafter Forbes) and further in view of Jonsson et al. US 2012/0060044 (hereinafter Jonsson)

Regarding claim 7, the combination of Kings, PARKS and Forbes teaches all the limitations of the base claims as outlined above. 

But the combination of Kings, PARKS and Forbes does not explicitly teach: a housing provided with an insertion port for inserting a plug of a power supply cord connected to a load unit that consumes power, wherein an end of the wiring is connected to the insertion port inside of the housing.

However, Jonsson teaches: a housing provided with an insertion port for inserting a plug of a power supply cord connected to a load unit that consumes power, wherein an end of the wiring is connected to the insertion port inside of the housing (Fig.1A & Fig. 1B).

Kings, PARKS, Forbes and Jonsson are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above device, as taught by the combination of Kings, PARKS and Forbes, and incorporating a housing and an insertion port, as taught by Jonsson.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide energy management, as suggested by Jonsson (Abstract).

Regarding claim 8, the combination of Kings, PARKS, Forbes and Jonsson teaches all the limitations of the base claims as outlined above. 

Jonsson further teaches: at another end of the wiring, a socket configured to be inserted into a power supply insertion port of a power generator or a battery (Fig.1A & Fig. 1B).
Kings, PARKS, Forbes and Jonsson are combinable for the same rationale as set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116